Citation Nr: 1740037	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-28 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for a bilateral upper extremity condition, to include as secondary to exposure to Agent Orange.

2. Entitlement to service connection for a bilateral lower extremity condition, to include as secondary to exposure to Agent Orange.

3. Entitlement to service connection for a bilateral hand condition, to include as secondary to exposure to Agent Orange.

4. Entitlement to service connection for a bilateral foot condition, to include as secondary to exposure to Agent Orange.

5. Entitlement to an increased rating for scar, left side of neck, disfigurement, currently rated 10 percent disabling.

6. Entitlement to an increased rating for scar, left side of neck, painful, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to increased ratings for scar, left side of neck, disfigurement and scar, left side of neck, painful are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have disabilities of either upper extremity that are related to service, to include exposure to Agent Orange.

2. The Veteran does not have a disability of the right lower extremity.

3. The Veteran's left knee arthritis did not manifest during service, within one year of separation from service, and is not otherwise related to service, to include exposure to Agent Orange.

4. The Veteran's bilateral hand disability did not manifest during service and is not otherwise related to service, to include exposure to Agent Orange.

5. The Veteran's bilateral foot disability did not manifest during service and is not otherwise related to service, to include exposure to Agent Orange


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability of the bilateral upper extremities, other than the hands, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

2. The criteria for service connection for a disability of the bilateral lower extremities, other than the feet, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

3.  The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).

4. The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2016).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The duty to notify was satisfied by way of a letter sent to the Veteran in August 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Regarding the duty to assist, the Veteran was afforded the opportunity to appear before a member of the Board and provide testimony; however, he withdrew his request.  VA examinations were provided for the skin.  VA examinations were not provided for the service connection claims because the evidence either did not show a current disability and/or there is no evidence suggesting that the disabilities may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic diseases, such as arthritis, are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

If a veteran was exposed to an herbicide agent, such as Agent Orange, during active service, the following diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. § 3.309(e) (2016).

A veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2004); 38 C.F.R. § 3.307(a)(6)(iii) (2016).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability is not on the list of diseases subject to presumptive service connection due to exposure to an herbicide agent, service connection may be established by proof that the claimed disability was actually caused by exposure to an herbicide agent during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, the Veteran's DD Form 214 indicates that he had overseas service and was awarded the Vietnam Service Medal with one star and the Vietnam Campaign Medal.  Also, he has been awarded service connection for PTSD based on his combat experience in Vietnam.  Thus in the absence of evidence to the contrary, the Board finds that the Veteran was exposed to herbicide agents, including Agent Orange, during military service.  However, as discussed below, the Veteran has not been diagnosed with any disabilities of the upper or lower extremities, to include the hands and feet, which are listed under 38 C.F.R. § 3.309(e) or that have otherwise been found to be related to Agent Orange exposure.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A. Upper Extremities

The Veteran seeks service connection for disabilities of the upper extremities, other than the hands, to include as secondary to Agent Orange exposure.  However, medical records do not show any disability of the upper extremities that is related to service.  Service treatment records do not show any complaints or treatment related to the upper extremities.  The report from the clinical examination at separation from service shows a normal evaluation of the upper extremities.  The Veteran had a VA examination in September 1969.  The report shows a normal musculoskeletal examination.  At most, July 2011 private treatment records show that the Veteran fractured his cervical vertebra in 2010 during a motor vehicle accident, which caused bilateral hand and arm weakness.  

An Agent Orange peripheral neuropathy review check list was completed in September 2015 and is located in Virtual VA; however, the examiner stated that there was no evidence of peripheral neuropathy.  The examiner stated that the claims file showed a claim for a bilateral hand condition, to include tingling and itching, as well as a bilateral foot condition.  The examiner indicated that after review of the claims file, including service treatment records, the Veteran did not show evidence of early onset peripheral neuropathy during service or within one year of the last date of exposure to Agent Orange.

A VA examination was not provided for this claim because other than the residuals from the motor vehicle accident, there is no evidence of a disability of the upper extremities, other than the hands.  The Veteran has not alleged any specific disability of the upper extremities and the Board cannot find a disability of the upper extremities in the records that may be related to service.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  Consequently, a VA examination is not warranted in this case.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332   (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not show that the Veteran has disabilities of the upper extremities, other than the hand, the Board finds that the Veteran is not entitled to service connection.

After reviewing the evidence, the Board finds the evidence weighs against service connection for disabilities of the bilateral upper extremities, other than the hands.  The only disability noted in the records is weakness of the arms due to a motor vehicle accident.  Accordingly, the claim must be denied.

B. Lower Extremities

The Veteran seeks service connection for disabilities of the lower extremities, other than the feet, to include as secondary to Agent Orange exposure.  However, medical records do not show any disability of the lower extremities that is related to service.  Service treatment records do not show any complaints or treatment related to the lower extremities.  The report from the clinical examination at separation from service shows a normal evaluation of the lower extremities.  The Veteran had a VA examination in September 1969.  The report shows a normal musculoskeletal examination.  At most, treatment records show the Veteran reported left knee discomfort in August 2000.  The impression was patellofemoral pain syndrome and early arthritis.  No other indications or diagnoses related to the lower extremities other than the feet are indicated.

An Agent Orange peripheral neuropathy review check list was completed in September 2015 and is located in Virtual VA; however, the examiner stated that there was no evidence of peripheral neuropathy.  The examiner stated that the claims file showed a claim for a bilateral hand condition, to include tingling and itching, as well as a bilateral foot condition.  The examiner indicated that after review of the claims file, including service treatment records, the Veteran did not show evidence of early onset peripheral neuropathy during service or within one year of the last date of exposure to Agent Orange.

After reviewing the evidence, the Board finds no diagnosis related to the right lower extremity, not including the feet.  Without a current disability, service connection cannot be granted.  See supra Degmetich, 104 F. 3d 1332.  

Regarding the left knee arthritis, the Board notes that service connection is also not warranted.  Service treatment records do not show an injury or treatment of the left knee during service.  The clinical examination of the left knee was normal at separation from service and no complaints related to the left knee were indicated in the September 1969 VA examination.  Further, there is no evidence that arthritis of the left knee manifested within one year of separation from service.  The first record of complaints related to the left knee was documented in August 2000, more than 30 years after separation from service.  Finally, arthritis is not a condition subject to the presumptive provisions under 38 C.F.R. § 3.309(e) for exposure to Agent Orange and none of the evidence indicates that the left knee arthritis is otherwise due to exposure to Agent Orange.

The Board has considered the Veteran's statements, alleging a nexus between his disability and service, to include exposure to Agent Orange.  However, the Veteran is only competent to report things readily observed by lay persons.  He is not competent to identify the etiology of arthritis, as the cause and development of the disability is not readily observed by laypersons.  Arthritis is identified and diagnosed via x-ray evidence.  Here, there is no evidence to suggest that his arthritis is related to service.

After reviewing the evidence, the Board finds the evidence weighs against service connection for disabilities of the bilateral lower extremities, other than the feet.  There is no disability of the right lower extremity and the left knee arthritis is not related to service, to include exposure to Agent Orange.  Accordingly, the claim must be denied.

C. Hands

The Veteran seeks service connection for a bilateral hand disability, to include as secondary to Agent Orange exposure.  However, medical records do not show any disability of the hands that is related to service.  Service treatment records do not show any complaints or treatment related to the hands.  The report from the clinical examination at separation from service shows a normal evaluation of the upper extremities.  The Veteran had a VA examination in September 1969.  The report shows a normal musculoskeletal examination.

Private treatment records show complaints related to the hands in July 2000.  At that time, the Veteran reported pruritus between his fingers with swelling after scratching.  The provider said the condition appeared to be a form of urticaria, probably an allergic basis.  The provider prescribed cream for the fingers.

In March 2002, the Veteran reported having an uncomfortable feeling in his hands when trying to use a pencil or clip his nails.  He reported clumsiness, such as dropping small objects.  The examiner noted a slight slowness and rapid alternating movements of the thumb against the fingers.  There was no obvious arthritis in the hands or tenderness.  The impression was suspected focal dystonia of the thumbs related to his repetitive use of the thumbs in his work.

Private treatment records from N.S., dated December 2010, indicate that the Veteran was in a motor vehicle accident a few weeks prior.  He had difficulty with motor function of both hands that was gradually improving.

In April 2011, the Veteran reported intermittent swelling of the hands.  He said his hands felt itchy and sometimes painful.  The private provider said that Lyme disease needed to be ruled out but hemochromatosis seemed possible.  X-rays showed osteoarthritis, bilaterally.  Lyme disease testing was negative.

An Agent Orange peripheral neuropathy review check list was completed in September 2015 and is located in Virtual VA; however, the examiner stated that there was no evidence of peripheral neuropathy.  The examiner stated that the claims file showed a claim for a bilateral hand condition, to include tingling and itching, as well as a bilateral foot condition.  The examiner indicated that after review of the claims file, including service treatment records, the Veteran did not show evidence of early onset peripheral neuropathy during service or within one year of the last date of exposure to Agent Orange.

The Veteran has submitted multiple statements indicating that he has had periodic abnormal swelling and itching of his hands and feet.  He indicated that he did not have the condition prior to his service in Vietnam and argues that his condition is due to Agent Orange exposure.

The Board has reviewed the evidence but finds that service connection for a bilateral hand condition is not warranted.  Prior to filing his claim, the Veteran had diagnoses of possible urticaria related to allergies and possible focal dystonia of the thumbs related to his repetitive use of the thumbs in his work.  Since filing his claim, the evidence shows possible hemochromatosis and osteoarthritis; however, none of the evidence indicates a relationship between either condition and service.  

Regarding hemochromatosis, the Board notes that a confirmed diagnosis was not indicated.  Regardless, the condition or symptoms of it were not noted during service, at separation from service, or in the separation examination.  The VA examination from September 1969 was silent for the condition.  Moreover, hemochromatosis is not a disability subject to the presumptive provisions of 38 C.F.R. § 3.309 and medical providers have not indicated a relationship between the diagnosis and service or exposure to Agent Orange during service.  

Regarding osteoarthritis of the hands, the Board finds that service connection is not warranted.  Service treatment records do not show an injury or treatment of the hands during service.  The clinical examination of the hands was normal at separation from service and no complaints related to the hands were indicated in the September 1969 VA examination.  Further, there is no evidence that osteoarthritis manifested within one year of separation from service.  The first record of complaints related to the hands was documented in July 2000, more than 30 years after separation from service.  Osteoarthritis was not discovered until April 2011, more than 40 years after separation from service.  Finally, osteoarthritis is not a condition subject to the presumptive provisions under 38 C.F.R. § 3.309(e) for exposure to Agent Orange and none of the evidence indicates that it is otherwise due to Agent Orange exposure.

The Board has considered the Veteran's statements, alleging a nexus between his bilateral hand disability and service, to include exposure to Agent Orange.  However, the Veteran is only competent to report things readily observed by lay persons.  He is not competent to identify the cause of disabilities such as hemochromatosis or osteoarthritis, or identify the pathology related to his reported symptoms of swelling and itching, as the underlying cause and pathology of these conditions are not readily observed by laypersons and require testing for diagnosis.  Here, there is no evidence to suggest that his arthritis, hemochromatosis, or the reported symptoms of swelling and tingling are related to service, to include exposure to Agent Orange.

After reviewing the evidence, the Board finds the evidence weighs against service connection for a bilateral hand disability.  Accordingly, the claim must be denied.

D. Feet

The Veteran seeks service connection for a bilateral foot disability, to include as secondary to Agent Orange exposure.  Private treatment records show complaints related to the feet in July 2000.  He reported itching of the soles of the feet from scaling.  The provider found evidence of tinea pedis on the soles of the feet in sandal distribution.

The Veteran has submitted multiple statements indicating that he has had periodic abnormal swelling and itching of his hands and feet.  He indicated that he did not have the condition prior to his service in Vietnam and argues that his condition is due to Agent Orange exposure.

The Board has reviewed the evidence but finds that service connection for a bilateral foot condition is not warranted.  During the pendency of the claim, the Veteran has not had a diagnosis related to the feet.  Records do not show a continued diagnosis of tinea pedis subsequent to the July 2000 diagnosis and treatment.  Further, there is no indication of a diagnosis related to his reports of swelling and itching of the feet.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board has considered the Veteran's reports that his itching and swelling are related to his exposure to Agent Orange; however, as a layperson, he does not have the medical expertise to identify the underlying pathology related to his itching and swelling or its relationship to service or Agent Orange exposure.  The medical records do not indicate a confirmed diagnosis related to the feet or any relationship between the reported symptoms and service, to include exposure to Agent Orange during service.

After reviewing the evidence, the Board finds the evidence weighs against service connection for a bilateral foot disability.  Accordingly, the claim must be denied.


ORDER

Service connection for a bilateral upper extremity condition, to include as secondary to exposure to Agent Orange, is denied.

Service connection for a bilateral lower extremity condition, to include as secondary to exposure to Agent Orange, is denied.

Service connection for a bilateral hand condition, to include as secondary to exposure to Agent Orange, is denied.

Service connection for a bilateral foot condition, to include as secondary to exposure to Agent Orange, is denied.


REMAND

The Veteran seeks increased ratings for his service-connected scar, left side of neck, disfigurement and scar, left side of neck, painful.  In argument submitted in November 2016, the Veteran indicated that during the August 2011 VA examination, the examiner did not consider the asymmetry of his scar along his neck.  He also reports that he has unstable scars as well as a pulling sensation when he stretches his neck.  Based on his reports of symptoms when compared with the August 2011 VA examination report, it appears that the Veteran's condition has worsened.  When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his scar.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any, and any identified private treatment records.

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected scar.  The electronic claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.

The examiner should address the Veteran's reports of painful, unstable scars with feeling of pulling when stretching his neck.

3. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


